Per Curiam.

We are unanimous that the judgment of *231the court below be reversed. This case does not come within any of those cited in favor of the defendant. The paper here is not only satisfied but destroyed. The action is not to annul the security, or take away a fair consideration from the defendant. There is no question of interest. For that, to render a witness incompetent, it has before been settled, that the interest must be in the event of the suit. By this determination neither public policy, nor the interest of the witness, can be affected ; he, therefore, was fully competent.
Judgment reversed.